DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-11, 14-17, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Bashkin (US 20210160462 A1) (hereinafter Bahskin).  As cited in the prior actions, Bashkin discloses a storage container that includes a verification component that is configured to receive a portion of data from a user and a lock mechanism for the storage container that secures an access thereto based upon the portion of data from the user.  The portion of data can be a username, a password, employee identification, and image identification, among others – wherein, the storage container comprises a plurality of cameras.  
Additional prior art Lyman et al. (US 20150310381 A1) (hereinafter Lyman) discloses access control wherein information regarding delivery of a package to a premises may be received, a delivery person arriving at the premises may be detected, and instructions provided to the delivery person regarding how to deliver the package to the designated delivery area within the premises, particularly, with respect to the delivery area being a garage, and an access-controlled threshold being an upwardly retractable garage door.
Additional prior art Hall et al. (US 20150235493 A1) (hereinafter Hall) discloses an input device such as a keypad, wherein a user inputs an access code into the keypad – the access code transmitted to a control module where it is compared against one or more stored access codes.  Particularly, there is a rear input structure installed on an inside of a lockable door.
Additional prior art Merkley et al. (US 10861265 B1) (hereinafter Merkley) discloses effectuating an alarm event based on sensor data indicating a location of a person relative to an access point.  An 
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claim(s) 1, 14, 17, and 21: “a door-status detection structure for detecting a status of the lockable door; wherein the door-status detection structure comprises a door-status sensor and a mark detectable by the door-status sensor; and wherein one of the door-status sensor and the mark is installable on the lockable door and the other one of the door-status sensor and the mark is installable on a doorjamb associated with the lockable door”.

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486